Citation Nr: 0827290	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-15 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post right proximal radius fracture and radial head fracture.  


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that assigned a 10 percent disability evaluation 
for status post right proximal radius fracture and radial 
head fracture effective from May 9, 2005.  

During the course of the appeal, the veteran moved and the 
case is now under the jurisdiction of the Jackson, 
Mississippi RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is unable to make an accurate assessment of the 
veteran's disability on the basis of the evidence of record.  
The veteran was afforded a VA examination for residuals of a 
right radial head fracture and right proximal radius fracture 
in June 2005.  As the examination was conducted more than 
three years ago and VA outpatient treatment records show 
reports in November 2005 and January 2006 of worsening of 
symptoms or manifestations of this condition, the report is 
not adequate for rating purposes.  VA outpatient treatment 
records contained in the claims file end in February 2006.  
However, information received from the veteran in May 2006 
indicated that she had several examinations at VA Woodrow 
Wilson Medical Center that noted painful motion, weakness, 
incoordination and nerve damage.  

The veteran must therefore be afforded an additional VA 
examination to determine the current severity of her service-
connected residuals of a right radial head fracture.  Green 
v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may 
include the conduct of a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one).  Also, VA 
outpatient treatment records dated since February 2006 
pertinent to the veteran's service-connected right proximal 
radius fracture and radial head fracture should be obtained.  
VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records for 
the claimed disability from February 2006 
to the present.   

2.  Schedule the veteran for a VA 
orthopedic examination by an appropriate 
specialist to determine the current 
severity of the veteran's service-
connected residuals of right proximal 
radius fracture and radial head fracture 
to include any nerve damage, if shown.  
The claims folder must be made available 
to and be reviewed by the examiner and the 
review should be noted in the examination 
report.  The examiner should perform full 
range of motion studies and comment on the 
functional limitations caused by pain, 
flare-ups of pain, weakness, fatigability, 
and incoordination.  Any additional 
functional limitation should be expressed 
as limitation of motion.   

3.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case to the veteran and 
her representative, if any, and allow the 
appropriate time for response.  
Thereafter, return the case to the Board. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

